Citation Nr: 0126848	
Decision Date: 11/28/01    Archive Date: 12/03/01	

DOCKET NO.  97-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus.

2.  Entitlement to an increased rating for left leg myalgia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right leg myalgia, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a 
right calf muscle biopsy.

5.  Entitlement to a temporary total rating based on 
hospitalization for a service-connected disability under 
38 C.F.R. § 4.29 (2001).

6.  Entitlement to a temporary total rating based on the need 
for convalescence after treatment for service-connected 
disability under 38 C.F.R. § 4.30 (2001).

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996  decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.



FINDING OF FACT

The veteran's hospitalization from January 8 to 12, 1996, was 
for a period of less than 21 days.



CONCLUSION OF LAW

The criteria for the assignment of a temporary total 
disability rating based on hospitalization for a service 
connected disability, under 38 C.F.R. § 4.29, from January 8 
to 12, 1996, have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.29.


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
See also recently published regulations at 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute.  With respect to the issue decided herein, 
the record reflects that the veteran and her representative 
have been provided with a statement of the case and a 
supplemental statement of the case, informing them of the 
criteria necessary to establish entitlement to a temporary 
total rating based upon hospitalization, the evidence 
considered, and the reason for the decision reached.  Records 
relating to the period of hospitalization from January 8 to 
12, 1996, have been obtained.  Therefore, the Board concludes 
that the VCAA has been complied with and that the Board may 
now proceed, without prejudice to the veteran, because there 
is no indication that any further notification or development 
could be undertaken that has not already been accomplished 
with respect to the issue finally decided herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A total disability rating may be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA hospital for a period in excess of 
21 days.  38 C.F.R. § 4.29.  Notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
38 C.F.R. § 4.29.

It is asserted that the veteran's hospitalization from 
January 8 to 12, 1996, during which she underwent a right 
L4-5 microdiskectomy, warrants a temporary total rating under 
the provisions of 38 C.F.R. § 4.29, because service 
connection is warranted for the veteran's herniated nucleus 
pulposus at L4-5.  The issue of entitlement to service 
connection for a herniated nucleus pulposus is currently 
pending in appellate status.  However, it is not asserted, 
and the record does not show, that the veteran's 
hospitalization from January 8 to 12, 1996, was for a period 
in excess of 21 days.  Therefore, it is irrelevant whether 
service connection was in effect for a herniated nucleus 
pulposus at the time of the hospitalization from January 8 to 
12, 1996, for purposes of determining whether the veteran is 
entitled to a temporary total rating based upon 
hospitalization under the provisions of 38 C.F.R. § 4.29.  
Even if service connection was in effect for a herniated 
nucleus pulposus at the time of the veteran's hospitalization 
from January 8 to 12, 1996, a temporary total rating could 
not be authorized under the provisions of 38 C.F.R. § 4.29, 
because the period of hospitalization was not for in excess 
of 21 days.

Since in this case there is no dispute as to the evidence, 
(specifically that the veteran's hospitalization from 
January 8 to 12, 1996, was for a period less than 21 days), 
but only as to the law and its meaning, it is found that the 
veteran has failed to state a claim on which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, there is no authority in the law that would permit 
the VA to grant a temporary total rating for the 
hospitalization from January 8 to 12, 1996, under the 
provisions of 38 C.F.R. § 4.29.  Accordingly, the appellant 
has failed to state a claim upon which relief can be granted.  
Sabonis.



ORDER

A temporary total disability rating based on hospitalization 
from January 8 to 12, 1996, under 38 C.F.R. § 4.29 is denied.


REMAND

As noted previously, there has been a significant change in 
the law during this appeal.  Among other things, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA.  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.

The record reflects that the claim of entitlement to service 
connection for a herniated nucleus pulposus was denied on the 
basis that it was not well grounded.  The record does not 
indicate that the veteran has been afforded an examination to 
obtain an opinion regarding any relationship between her 
currently manifested herniated nucleus pulposus and her 
active service.  The record reflects that the veteran had 
complaints of bilateral leg pain during service and service 
connection has been established for myalgia of the left and 
right legs.  In her substantive appeal, received in February 
1997, the veteran indicated that a VA physician had advised 
her that her leg pain was caused by her herniated nucleus 
pulposus.

Following an April 1999 remand by the Board, the appellant 
was afforded a VA neurology examination in September 1999.  
The examiner diagnosed herniated nucleus pulposus and 
identified various symptoms.  However, it is unclear if the 
examination report reflects that no symptoms are related to 
myalgia of the legs.

In a May 1999 statement the veteran indicates that she was 
scheduled twice in May for additional appointments relating 
to her back and legs and was also scheduled for further 
appointment in June.  A request for treatment records, 
directed to the VA Medical Center in Birmingham, Alabama, 
where the veteran has indicated she was scheduled for 
treatment, resulted in production of records which appear to 
bear the most recent date of May 1, 1998, on a laboratory 
report.  Based on the veteran's May 1999 statement it would 
appear that additional VA treatment records may be available.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that she identify the names, 
dates, and identities of all health care 
providers, both VA and non-VA, that have 
treated her for back or leg complaints 
since May 1998.  After obtaining any 
necessary authorization, the RO should 
contact the identified health care 
providers, including the VA Medical 
Center in Birmingham, and request copies 
of all records relating to treatment of 
the veteran's back and legs from May 1998 
until the present.

2.  The veteran should be afforded a VA 
neurology examination to determine the 
etiology of her herniated nucleus 
pulposus and the nature and extent of her 
service-connected left and right leg 
myalgia.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's herniated nucleus 
pulposus existed during her active 
service or is otherwise related to her 
active service.  If the veteran's 
herniated nucleus pulposus cannot be 
medically linked or attributed to her 
period of military service, or any 
incident therein, the examiner should 
clearly and specifically so indicate in 
the examination report.  The examiner is 
requested to specifically indicate what 
current symptoms, if any, are related to 
the veteran's service-connected myalgia 
of the left and right legs as 
distinguished from any symptoms related 
to her herniated nucleus pulposus.  Any 
impaired function of the legs and feet 
due to the service-connected myalgia 
should be described, such as, footdrop, 
droop of the first phalanges of the toes, 
inability to dorsiflex a foot, inability 
to abduct a foot, weakened or complete 
inability to adduct a foot, or anesthesia 
over the dorsum of the foot.  If no 
current symptoms are related to the 
service-connected myalgia of the left and 
right legs, the examiner should so state.  
The examiner should also report any 
symptoms related to the right calf muscle 
biopsy, including any remaining scar.  If 
there is a scar, the examiner should 
indicate whether it is superficial, 
poorly nourished, has repeated 
ulceration, is superficial, is tender and 
painful on objective demonstration, or 
limits the function of any part affected.  
A complete rationale for all opinions and 
conclusions expressed should be given.

3.  Then, after ensuring that the 
provisions of the VCAA have been fully 
complied with and satisfied, the RO 
should readjudicate the issues on appeal.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

